         Case 1:19-cv-05967-LGS Document 80 Filed 08/03/20 Page 1 of 2



                                                                         Fish & Richardson P.C.
                                                                         7 Times Square
By ECF                                                                   20th Floor
                                                                         New York, NY 10036
                                                                         212 765 5070 main
                                                                         212 258 2291 fax
July 30, 2020

The Honorable Lorna G. Schofield                                         Michael T. Zoppo
                                                                         Principal
United States District Judge                                             Zoppo@fr.com
Southern District of New York                                            212 641 2268 direct
40 Foley Square
New York, New York 10007

Re: Cepeda v. United States et al., No. 19 Civ. 5967 (LGS)

Dear Judge Schofield:

The parties have conferred as per your July 28, 2020 Order (Dkt. No. 78) and jointly represent as
follows. The parties have each retained one independent medical expert (“IME”) to evaluate Ms.
Cepeda’s medical malpractice claims. These are the only experts in the case and no other experts
are anticipated. Prior to the recent and unforeseen COVID-19 quarantine measures, the parties
had agreed upon a schedule for expert discovery in order to meet the Court’s September 30, 2020
deadline for the close of expert discovery. See Dkt. No. 73.

The agreed-upon schedule allowed for plaintiff’s IME to perform Ms. Cepeda’s medical
evaluation in early August and for plaintiff to serve its opening expert report on August 21, 2020.
Defendant’s IME would then perform a medical examination and defendant would serve its
rebuttal expert report on September 11, 2020. Under the parties’ agreed-upon schedule, they
would use the remaining three weeks in September conduct expert depositions and serve
surrebuttal reports, to the extent necessary.

In light of Governor Cuomo’s mandatory two-week quarantine order, however, the parties do not
believe there is any way they can proceed under the agreed-upon schedule, or any schedule, in
order to complete expert discovery by the current September 30 deadline.

The parties therefore respectfully request that expert discovery be stayed until such time that
Governor Cuomo’s quarantine order is lifted or when South Carolina is removed from New
York’s “quarantine” list, whichever occurs first. At which point, the parties will provide the
Court with a proposed expert discovery schedule of a duration that substantially aligns with the
Court’s current order.
         Case 1:19-cv-05967-LGS Document 80 Filed 08/03/20 Page 2 of 2




The Honorable Lorna G. Schofield
Page 2




Respectfully submitted,

/s/Michael T. Zoppo                             /s/Lucas Issacharoff (with permission)
Michael T. Zoppo (MZ-8469)                      Lucas Issacharoff
FISH & RICHARDSON P.C.                          Assistant United States Attorney
7 Times Square, 20th Floor                      86 Chambers Street, Third Floor
New York, NY 10036                              New York, New York 10007
Tel. (212)765-5070                              Tel.: (212) 637-2737
Email:zoppo@fr.com                              Email: Lucas.Issacharoff@usdoj.gov

(Counsel for Plaintiff)                         (Counsel for Defendants)




    Expert discovery is hereby stayed until September 15, 2020. On or before September
    10, 2020, the parties shall file a joint status letter indicating whether expert discovery
    can proceed or if an additional stay is requested. If South Carolina is removed from New
    York's quarantine list or if the parties determine that they can proceed with expert
    discovery before September 15, 2020, they shall immediately inform the Court and
    provide a revised expert discovery schedule in compliance with the Court's Individual
    Rules.

    The Clerk of Court is respectfully directed to close the open motion at Dkt. No. 77.

    SO ORDERED.

    Dated: August 3, 2020
           New York, New York
